Electronically Filed
                                                       Supreme Court
                                                       SCAD-18-0000015
                                                       18-JAN-2018
                                                       12:58 PM



                          SCAD-18-0000015

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        JAMES S. RICHARDS,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 17-0-198)

                      ORDER GRANTING PETITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition for the immediate

restraint of Respondent James S. Richards’s license to practice

law in this jurisdiction, filed on January 9, 2018 by the Office

of Disciplinary Counsel (ODC) pursuant to Rule 2.13 of the Rules

of the Supreme Court of the State of Hawai#i (RSCH), this court

notes the conviction in the United States District Court for the

Eastern District of California of Respondent Richards for

attempting to evade and defeat payment of federal income taxes, a

felony, in violation of 26 U.S.C. § 7201, a crime we conclude

involves dishonesty or false statement.     Furthermore, based upon
a review of the record, we conclude the conviction is final for

the purposes of RSCH Rule 2.13(d).   Therefore,

          IT IS HEREBY ORDERED that ODC’s petition is granted.

          IT IS FURTHER ORDERED that Respondent Richards is

immediately restrained from the practice of law in this

jurisdiction, pursuant to RSCH Rule 2.13(b), pending final

disposition of a disciplinary proceeding based on the finding of

guilt.

          IT IS FINALLY ORDERED that this matter is hereby

referred to the Disciplinary Board of the Hawai#i Supreme Court

for institution of a formal proceeding in which the sole issue to

be determined shall be the discipline to be imposed.

          DATED: Honolulu, Hawai#i, January 18, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                2